Advisory Action
Acknowledged is the applicant’s after-final response filed on October 26, 2021, and submitted under the 2.0 pilot program. Amendments have been proposed to claims 1, 3, 5, 13, and 16.
The proposed amendments make strong progress towards allowance, but several discrepancies remain. Because the changes do not place the case in better form, entry of the amendments is denied at this stage of prosecution. 
Regarding the proposed amendments to claim 1:
One limitation recites a single “vertical sidewall enclosing an interior space,” with both inlets and outlets formed “through the vertical sidewall.” This is only possible given an annular wall, but the drawings depict a four-walled, rectangular arrangement. The claims ought to specify plural sidewalls, with the inlets formed through one wall and the outlets formed through the opposing wall.
The fourth paragraph reads: “a plurality of gas inlets and a plurality of exhaust outlets [sic] through the vertical sidewall.” The examiner believes a verb is missing between “outlets” and “through” – possibly formed.
The syntax of the fifth paragraph is somewhat tortuous, and the examiner suggests: a plurality of reaction zones stacked vertically within the vertical sidewalls, wherein each reaction zone comprises no more than one gas inlet and one gas outlet.
Lastly, the proposed amendments removed the limitation establishing the moveable top plate’s capacity to move independently from the moveable susceptor. Although this aspect does not need to be codified as an explicit method step, it should at least be specified within the claim portion subsumed under “providing the multi-zone gas-phase reactor.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716